
	
		III
		110th CONGRESS
		2d Session
		S. RES. 600
		IN THE SENATE OF THE UNITED STATES
		
			June 24 (legislative
			 day, June 23), 2008
			Mr. Reid (for
			 Mr. Obama (for himself,
			 Mr. Specter, Mr. Leahy, and Mr.
			 Schumer)) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Commemorating the 44th anniversary of the
		  deaths of civil rights workers Andrew Goodman, James Chaney, and Michael
		  Schwerner in Philadelphia, Mississippi, while working in the name of American
		  democracy to register voters and secure civil rights during the summer of 1964,
		  which has become known as “Freedom Summer”.
	
	
		Whereas 44 years ago, on June 21, 1964, Andrew Goodman,
			 James Chaney, and Michael Schwerner were murdered in Philadelphia, Mississippi,
			 while working in the name of American democracy to register voters and secure
			 civil rights during the summer of 1964, which has become known as
			 Freedom Summer;
		Whereas Andrew Goodman was a 20-year-old White
			 anthropology major at New York’s Queens College, who volunteered for the
			 “Freedom Summer” project;
		Whereas James Chaney, from Meridian, Mississippi, was a
			 21-year-old African-American civil rights activist who joined the Congress of
			 Racial Equality (CORE) in 1963 to work on voter education and
			 registration;
		Whereas Michael Mickey Schwerner, from
			 Brooklyn, New York, was a 24-year-old White CORE field secretary in Mississippi
			 and a veteran of the civil rights movement;
		Whereas in 1964, Mississippi had a Black voting-age
			 population of 450,000, but only 16,000 Blacks were registered to vote;
		Whereas most Black voters were disenfranchised by law or
			 practice in Mississippi;
		Whereas in 1964, Andrew Goodman, James Chaney, and Michael
			 Schwerner volunteered to work as part of the Freedom Summer
			 project that involved several civil rights organizations, including the
			 Mississippi State chapter of the National Association for the Advancement of
			 Colored People, the Southern Christian Leadership Conference, the Student
			 Nonviolent Coordinating Committee, and CORE, with the purpose of registering
			 Black voters in Mississippi;
		Whereas on the morning of June 21, 1964, the 3 men left
			 the CORE office in Meridian and set out for Longdale, Mississippi, where they
			 were to investigate the recent burning of the Mount Zion Methodist Church, a
			 Black church that had been functioning as a Freedom School for education and
			 voter registration;
		Whereas on their way back to Meridian, James Chaney,
			 Andrew Goodman, and Michael Schwerner were detained and later arrested and
			 taken to the Philadelphia, Mississippi, jail;
		Whereas later that same evening, on June 21, 1964, they
			 were taken from the jail, turned over to the Ku Klux Klan, and beaten, shot,
			 and killed;
		Whereas 2 days later, their burnt, charred, and gutted
			 blue Ford station wagon was pulled from the Bogue Chitto Creek, just outside
			 Philadelphia, Mississippi;
		Whereas the national uproar caused by the disappearance of
			 the civil rights workers led President Lyndon B. Johnson to order Secretary of
			 Defense Robert McNamara to send 200 active duty Navy sailors to search the
			 swamps and fields in the area for the bodies of the 3 civil rights workers, and
			 Attorney General Robert F. Kennedy to order his Federal Bureau of Investigation
			 (FBI) director, J. Edgar Hoover, to send 150 agents to Mississippi to work on
			 the case;
		Whereas the FBI investigation led to the discovery of the
			 bodies of several other African-Americans from Mississippi, whose
			 disappearances over the previous several years had not attracted attention
			 outside their local communities;
		Whereas the bodies of Andrew Goodman, James Chaney, and
			 Michael Schwerner, beaten and shot, were found on August 4, 1964, buried under
			 a mound of dirt;
		Whereas on December 4, 1964, 21 White Mississippians from
			 Philadelphia, Mississippi, including the sheriff and his deputy, were arrested,
			 and the Department of Justice charged them with conspiring to deprive Andrew
			 Goodman, James Chaney, and Michael Schwerner of their civil rights, since
			 murder was not a Federal crime;
		Whereas on December 10, 1964, the same day Dr. Martin
			 Luther King, Jr. received the Nobel Peace Prize, a United States District judge
			 dismissed charges against the 21 men accused of depriving the 3 civil right
			 workers of their civil rights by murder;
		Whereas in 1967, after an appeal to the Supreme Court and
			 new testimony, 7 individuals were found guilty, but 2 of the defendants,
			 including Edgar Ray Killen, who had been strongly implicated in the murders by
			 witnesses, were acquitted because the jury came to a deadlock on their
			 charges;
		Whereas on January 6, 2005, a Neshoba County, Mississippi,
			 grand jury indicted Edgar Ray Killen on 3 counts of murder;
		Whereas on June 21, 2005, a jury convicted Edgar Ray
			 Killen on 3 counts of manslaughter;
		Whereas June 21, 2008, was the 44th anniversary of Andrew
			 Goodman, James Chaney, and Michael Schwerner’s ultimate sacrifice;
		Whereas by the end of “Freedom Summer”, volunteers,
			 including Andrew Goodman, James Chaney, and Michael Schwerner, helped register
			 17,000 African-Americans to vote;
		Whereas the national uproar in response to the deaths of
			 these brave men helped create the necessary climate to bring about passage of
			 the Voting Rights Act of 1965;
		Whereas Andrew Goodman, James Chaney, and Michael
			 Schwerner worked for freedom, democracy, and equal justice under the law for
			 all; and
		Whereas the Federal Government should find an appropriate
			 way to honor these courageous young men and their contributions to civil rights
			 and voting rights: Now, therefore, be it
		
	
		That the Senate—
			(1)encourages all
			 Americans to pause and remember Andrew Goodman, James Chaney, and Michael
			 Schwerner and the 44th anniversary of their deaths;
			(2)commemorates the
			 life and work of Andrew Goodman, James Chaney, Michael Schwerner, and all of
			 the other brave Americans who made the ultimate sacrifice in the name of civil
			 rights and voting rights for all Americans; and
			(3)commemorates and
			 acknowledges the legacy of the brave Americans who participated in the civil
			 rights movement and the role that they played in changing the hearts and minds
			 of Americans and creating the political climate necessary to pass legislation
			 to expand civil rights and voting rights for all Americans.
			
